966 F.2d 1453
140 L.R.R.M. (BNA) 2744
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TRAFFIC TRANSPORT ENGINEERING, INC., Respondent.
No. 92-5439.
United States Court of Appeals, Sixth Circuit.
June 19, 1992.

Before KEITH and RYAN, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.


1
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Traffic Transport Engineering, Inc., Romulus, Michigan, its officers, agents, successors, and assigns, enforcing its order dated May 6, 1991, in Case No. 7-CA-31290, and the Court having considered the same, it is hereby


2
ORDERED AND ADJUDGED by the Court that the Respondent, Traffic Transport Engineering, Inc., Romulus, Michigan, its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

3
(a) Refusing to bargain collectively with the International Association of Bridge, Structural and Ornamental Iron Workers, Shopmen's Local No. 508, AFL-CIO, about the effects of its decision to close its operations at its Romulus, Michigan facility on the employees in the following appropriate unit:


4
All production and maintenance employees of the Respondent engaged in the fabrication of iron, steel, metal, and other products, or in maintenance work in or about the Respondent's plant or plants located at Romulus, Michigan.


5
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


6
2. Take the following affirmative action necessary to effectuate the policies of the Act.


7
(a) On request, bargain collectively with the Union as the exclusive representative of its employees in the above-described unit about the effects of its decision to close its operations, and pay limited backpay to the unit employees in the manner set forth in the remedy section of the Board's decision.


8
(b) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the payments due under the terms of this Judgment.


9
(c) Mail a copy of the attached notice marked "Appendix" to the Union and to all unit employees who were employed at the Respondent's Romulus, Michigan facility.   Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent's authorized representative, shall be mailed to the Union and to the employees by the Respondent immediately upon receipt.


10
(d) Notify the Regional Director in writing within 20 days from the date of this Judgment what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

11
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES

COURT OF APPEALS ENFORCING AN ORDER OF THE
NATIONAL LABOR RELATIONS BOARD
An Agency of the United States Government

12
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


13
WE WILL NOT refuse to bargain with International Association of Bridge, Structural and Ornamental Iron Workers, Shopmen's Local No. 508, AFL-CIO, about the effects of our decision to close our operations in Romulus, Michigan, on our employees in the following appropriate unit:


14
All production and maintenance employees of the Respondent engaged in the fabrication of iron, steel, metal, and other products, or in maintenance work in or about the Respondent's plant or plants located at Romulus, Michigan.


15
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


16
WE WILL, on request, bargain collectively with the Union about the effect on the unit employees of our decision to close the Romulus, Michigan operation, and WE WILL pay unit employees limited backpay as required by the National Labor Relations Board.

TRAFFIC TRANSPORT

17
ENGINEERING, INC.


18
______ (Employer)

Dated ______ By ____________

19
(Representative)  (Title)


20
This is an official notice and must not be defaced by anyone.


21
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.   Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313-226-3219.